Title: To James Madison from Solomon Birckhead, 7 May 1813
From: Birckhead, Solomon
To: Madison, James


Sir,
Baltimore May 7. 1813
I hope it will not be thought presumptuous in a private Citizen of Baltimore to address the President of the Union upon an occasion so awful & alarming as at present hangs over our City. Congress have thought proper to involve us, with this once happy Country, in a state of war, with a powerful nation, against whom we can atchieve nothing—whom we can injure little—and at whose mercy our Towns are exposed, without any adequate defence.
However, it is not my business to remark upon the policy or expediency of the war. I only mean to inform the President of the state of alarm & distress which at this time prevails here. Almost every family are removing more or less of their house-hold goods & merchandise—many are removing altogether. We are kept in a state of constant alarm by real & fabricated reports from the Enemy. Not a day passes but our Military are harrassed by Marches & counter Marches. Our young men are hurdled together at the Fort, without distinction of rank, or education, exposed to all the inconveniences of filth & vice from the meanest vulgar—disengaged from all useful or profitable pursuits. The lower orders are distressed & dejected. All ranks are dismayed; in short, Sir, the gloom & distress that pervades our City you can have no idea of. Perhaps in no City in the Union are assembled such a collection of vagrants from all quarters of the world as prevails here—we have of consequence the most wicked—abandoned—& unprincipalled rabble. To guard against their plunderings & wicked machinations our Citizens are harrassed by night patroles in Companies of Infantry & Cavalry. Our markets are badly supplied—& enormously high. Beef is 25 Cents a pound. Butter from 50 to 100. & Wood from 10 to 14 Dolls. a Cord. In this state it will be impossible long to remain. What we have to fear from the Enemy—and our own profligate Citizens—with all our accumulated distress must result in some awful change. I am no military Man, but must observe that the above state of our Citizens is not improved by seriously viewing our means of defence—and those who will be our defenders. I am credibly informed our Fort will not be finished in a shorter period than 3 or 4 weeks & when finished will be easily battered down. Our Soldiers tho’ equal to any in Zeal & courage are Militia—unaccustomed to war or discipline—our officers inexperiencd—or long disused to military duties—& none of them experienced in their advanced Commands. Can this picture produce any thing cheering to our views—yet be assured, Sir, it is not an exaggerated—or coloured representation. Can we deduce any, but the most afflicting consequences from this state of Warfare. Tho’ we form a very important portion of the Union in point of population & wealth—tho’ this City has been amongst the foremost advocates of your Administration—and has been exceeded by none in her contributions to Government—Yet in our distress the Goverment furnishes few of the means necessary for our defence—none adequate to our necessities. This ungrateful return is felt with peculiar indignation. Under this sense of feeling & distress it cannot be presumptuous to enquire for what purposes are all these privations—distress & ruin brought upon us. The alledged causes of war are narrowed down to almost none. That of protecting British Sailors from impressment must be admited to be untenable, if not admitted to be so, it cannot be questioned that it is impracticable. As to conquering Canada, the Scheme is absurd & chimerical—and every effort must terminate in disgrace—disaster & destruction. If there are any secret reasons in the Cabinet for commencing or continuing this war they are incompatible with the interest or the wishes of the American People and should be abandoned. In short, Sir, we have every thing to fear—& nothing to hope from this War—even exclusive of all those domestic Evils that may result from it—such as disunion—& annihilation of our form of Goverment. And you are deceived by your advisers if you believe the American People either wished to commence or continue this War. It is not necessary for me to tell you, you cannot continue this war—you must know it. Why not then make an Armistice, or a Peace with Admiral Warren—and arrest our impending distress. His Powers are certainly adequate to the first if they cannot reach the last. You are intreated, Sir, to consider this address, and pay it that attention its importance & truth entitles it to—& save our City & Country from further destruction. I am Sir your obt. Servt.
Soln. Birckhead
